               Case 17-01393-RAM         Doc 162     Filed 01/30/19      Page 1 of 21



                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

In re:

JADE WINDS ASSOCIATION, INC.,                                 Case No. 15-17570-RAM

      Debtor.                                                 Chapter 11
_________________________________/

JADE WINDS ASSOCIATION, INC.,

         Plaintiff,

v.                                                            Adv. P. 17-01393-RAM

FIRST SERVICE RESIDENTIAL
FLORIDA, INC., f/k/a THE
CONTINENTAL GROUP, INC.,

      Defendant.
________________________________/

                   JADE WINDS’ MEMORANDUM IN OPPOSITION TO
                 FIRSTSERVICE’S MOTION FOR SUMMARY JUDGMENT

         Plaintiff Jade Winds Association, Inc. (“Jade Winds”), by and through undersigned counsel

and pursuant to Fed. R. Civ. P. 56, hereby responds in opposition to the Motion for Summary

Judgment (“Motion”) [ECF No. 143] filed by Defendant FirstService Residential Florida, Inc.

(“FirstService”). For the reasons that follow, this Court should deny summary judgment.

I.       Introduction

         FirstService moved for summary judgment more than four months before the Court’s fact

discovery deadline, over five months before the expert discovery deadline, and before a single

deposition has been taken in this case (or was even permitted to be taken). Somehow, ignoring

the multitude of evidence left to be discovered and the lack of evidentiary support for the positions

that it espouses, FirstService contends that “there are no genuine issues of material fact in dispute”
             Case 17-01393-RAM          Doc 162       Filed 01/30/19    Page 2 of 21
                                                                           Adv. P. 17-01393-RAM


(Motion at 1), while at the same time spending its entire motion arguing the most hotly contested

factual issues in this case – liability and damages. FirstService asks this Court to rule prematurely

as a matter of undisputed fact that Jade Winds is not entitled to damages before all discovery has

been conducted and before damages (or liability) expert reports have been shared. It certainly

presents no opinion from its own experts that there is no liability and no damages.

       In addition, FirstService argues for the second time in this action that the liability clause

contained in the Contract precludes Jade Winds’ ability to recover, relying exclusively on its own

strained and disputed contractual interpretation. Even setting aside that the Court has already

rejected that argument in denying FirstService’s motion to dismiss [ECF No. 28], the liability

clause in the Contract explicitly provides for relief arising from the conduct for which Jade Winds

seeks recovery – FirstService’s sole “gross negligence,” “willful misconduct,” and “material

breach” of the management contract through its failures and mismanagement of the property.

       FirstService attempts to argue, based on an illogical and factually unsupported contractual

interpretation, that the term “solely” preceding the approved causes of action entirely absolves it

from liability because some acts tangentially involved other parties, i.e. the board of directors,

attorneys or construction companies. FirstService maintains this position even though it fails to

establish that the other parties’ “involvement” was a cause of the mismanagement that it

perpetrated and for which – per the terms of the Contract – it was “exclusively” responsible.

Indeed, no matter how FirstService tries to frame its reading of the Contract, FirstService was the

sole manager of Jade Winds. This is not a construction liability action. This is not a direct action

against Jade Winds’ officers or directors. This action seeks damages attributable to the conduct of

the sole property manager, FirstService, as a result of its breaches of responsibilities that it

accepted and was paid handsomely to perform.




                                                  2
             Case 17-01393-RAM          Doc 162      Filed 01/30/19    Page 3 of 21
                                                                          Adv. P. 17-01393-RAM


       This Court should not take the extraordinary step to rule on summary judgment by

weighing disputed material factual issues before discovery has concluded (and before deposition

discovery has even commenced) and should not ignore the explicit language of the Contract, which

permits Jade Winds’ tort and contract theories. Summary judgment should be denied.

II.    Factual and Procedural Background

       Jade Winds is a multi-condominium association with 916 units. See Compl. [ECF No. 1]

at ¶ 5. In 2007, FirstService, which promotes itself as “one of Florida’s premier residential

property management companies” and a “trusted partner of associations representing communities

of every type and size,” began providing property management services to Jade Winds. Id. at ¶ 6.

In April 2011, FirstService (then under the name “The Continental Group”) and Jade Winds

memorialized their arrangement into a written “Association Management Contract.” Id. at ¶ 8 and

Ex. A. Thereafter, both parties twice amended the contract, once in March 2014 and again in June

2014. Id. at ¶¶ 9-10 and Ex. B, C. The original contract, the March 2014 Addendum and the June

2014 Addendum are collectively referred to as the “Contract.”

       Under the Contract, FirstService was the “exclusive manager” of Jade Winds (id. at Ex. A,

§ 1) and was required to “hir[e]” the “Community Association Manager” (“Manager”) of Jade

Winds. Id. at § 3. Thereunder, FirstService was obligated to, among other things: (i) “employ and

supervise such persons as needed … or assist [Jade Winds] in engaging … such persons, firms or

companies necessary to properly maintain and operate the Community,” (id. at § 3.1); (ii) “[c]ause

those portions of the Common Areas … to be maintained and repaired” (id. at § 3.2); (iii) “advise

[Jade Winds] of the need to comply with all pertinent laws, statutes, ordinances and rules” (id. at

§ 3.3); (iv) “solicit, analyze and negotiate contracts on behalf of [Jade Winds] … for services

reasonably necessary with respect to the operation, maintenance, upkeep, repair, replacement, and




                                                 3
             Case 17-01393-RAM          Doc 162      Filed 01/30/19    Page 4 of 21
                                                                           Adv. P. 17-01393-RAM


preservation of the Common Areas” (id. at § 3.4); (v) “[r]etain and engage … attorneys,

accountants … and other experts and professionals” (id. at § 3.6); and (vi) “[p]rovide the day-to-

day bookkeeping services,” including the responsibility to “[k]eep all records of and perform all

services in connection with the payment of bills,” “approve” and “cause to be paid” “all bills

received by [Jade Winds] … for services, work and supplies ordered in connection with

maintaining and operating the Community,” and “[m]aintain … [Jade Winds’] financial record

books, accounts and other financial related records” (id. at Ex. C, § 3.12). Put simply, it is

undisputed that FirstService had expansive and exclusive responsibility and control over the day-

to-day managerial operations of Jade Winds.

       FirstService hired Donna Mantin as Jade Winds’ on-site Manager and entrusted her to

“effectuate” FirstService’s duties. Id. at Ex. A, § 3. Under FirstService’s management, a host of

calamities befell Jade Winds.      As explained in the Complaint and confirmed by sworn

interrogatory answers [ECF No. 81-4], FirstService: failed to adequately maintain and repair the

property; failed to timely pay utility bills and other professionals who were hired to maintain the

property; failed to hire capable and adequate contractors and vendors to upkeep the property; failed

to comply with government codes and ordinances; failed to adequately maintain the books and

records of the company; and oversaw the disappearance of Jade Winds’ funds. Because of

FirstService’s misconduct and failures, Jade Winds brought counts against it for breach of contract,

gross negligence, breach of fiduciary duty, and negligent retention and supervision.

       Thereafter, FirstService moved to dismiss all claims, which this Court rejected [ECF No.

28]. Now, after voluminous document discovery but before a single deposition has been taken,

FirstService demands that the Court rule prematurely to decide disputed factual issues that have

yet to undergo the appropriate discovery process. As evidenced by Jade Winds’ simultaneously




                                                 4
             Case 17-01393-RAM           Doc 162       Filed 01/30/19     Page 5 of 21
                                                                             Adv. P. 17-01393-RAM


filed response to FirstService’s Statement of Material Facts, there remain an abundance of material

facts still in dispute in this action. In addition, at this stage in the litigation, Jade Winds has not

been afforded full discovery to prove its claims, has not had the opportunity to conduct any

depositions, and has not had the benefit of the reports of its liability and damages experts, which

are not due for months. On this record, entry of summary judgment would be unauthorized and

improper.

III.   Summary Judgment Standard

       The Court may grant summary judgment only if FirstService establishes “that there is no

genuine dispute as to any material fact” and that it “is entitled to judgment as a matter of law.”

See Fed. R. Civ. P. 56(a). An issue is genuine if a reasonable trier of fact could return judgment

for the non-moving party. See Ali v. District Dir., U.S. Citizenship & Immigration Servs., 209 F.

Supp.3d 1268, 1271 (S.D. Fla. 2016). A fact is material if it might affect the outcome of the suit

under the governing law. Id. FirstService “has the burden of showing the absence of a genuine

issue as to any material fact.” Id. “[I]n deciding whether [FirstService] has met this burden the

court must view all of [FirstService’s] evidence and all factual inferences arising from it in the

light most favorable to” Jade Winds. Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir.

1997). In determining whether FirstService has met its burden, the Court must not weigh the

evidence or make any determination regarding the credibility or the truth of the matter. Moore v.

Geico Gen. Ins. Co., 633 F. App’x 924, 930 (11th Cir. 2016). Even where the facts are undisputed,

if reasonable minds could differ on the inferences arising from them, summary judgment should

be denied. Allen, 121 F.3d at 646.




                                                   5
              Case 17-01393-RAM           Doc 162      Filed 01/30/19     Page 6 of 21
                                                                              Adv. P. 17-01393-RAM


IV.    Argument

       A. Summary judgment should be denied because the Contract’s liability clause
          explicitly provides for Jade Winds’ theories of recovery

       In moving for summary judgment, FirstService attempts to absolve itself from liability by

asserting that parties other than FirstService should be liable for its own mismanagement.

FirstService was Jade Winds’ sole property manager and this action seeks damages arising only

out of FirstService’s sole mismanagement. This is not an action against a construction company

for faulty wiring. This is not a direct action against Jade Winds’ board of directors. The

contractual language specifically provides for Jade Winds to recover for any injury, loss or damage

“caused solely by [FirstService’s] own gross negligence or willful misconduct, or arising solely

out of a material breach” of contract by FirstService. See Compl. at Ex. A, § 9. As a result, Jade

Winds is permitted to recover damages stemming from acts caused by or arising solely out of

FirstService’s mismanagement even if the underlying facts involved third parties.                 Since

FirstService was the only actor empowered to manage the property, its failures in that regard are

solely its legal responsibility and a proper reading of the Contract does not permit it to escape

liability if there are other actors involved, unless those are other property management firms.

       Any other reading would place no enforceable responsibilities on FirstService at all.

Indeed, FirstService’s interpretation completely eliminates its supervisory obligations – see

Contract at § 3.1 – because supervision necessarily involves the party being supervised. Such a

result is plainly nonsensical. Nevertheless, to the extent it is determined that there is ambiguity in

the Contract’s terms, this Court is not permitted to weigh disputed material facts, especially at this

stage in the litigation. As such, the Court should not permit FirstService to escape liability because

it points the finger of blame at others and misinterprets the liability clause that it drafted as a free

pass for its wrongdoing.



                                                   6
             Case 17-01393-RAM          Doc 162       Filed 01/30/19     Page 7 of 21
                                                                            Adv. P. 17-01393-RAM


       Under Florida law, “[w]here a contract is clear and unambiguous, it must be enforced

pursuant to its plain language. In such a situation, the language itself is the best evidence of the

parties’ intent, and its plain meaning controls.” Hahamovitch v. Hahamovitch, 174 So. 3d 983,

986 (Fla. 2015) (internal quotation marks and citations omitted). “[W]here one interpretation of a

contract would be absurd and another would be consistent with reason and probability, the contract

should be interpreted in the rational manner.” BKD Twenty–One Mgmt. Co. v. Delsordo, 127 So.

3d 527, 530 (Fla. 4th DCA 2012).

       Section 9 of the Contract, entitled “Liability,” provides, in pertinent part, that FirstService

shall not be liable to Jade Winds for injury, loss or damage:

       unless caused solely by [FirstService]’s own gross negligence or willful
       misconduct, or arising solely out of a material breach by [FirstService]…. [T]he
       Association ... agree[s] to ... hold harmless [FirstService] … unless such liability
       shall result solely from [FirstService]’s own gross negligence or willful misconduct
       or solely from a material breach of this Contract…. [FirstService] will not be liable
       to the Association or others for any damage or injury to person or property, real or
       personal, arising from theft, vandalism, HVAC malfunction, the bursting or leaking
       of water pipes, the presence of mold, mildew or any pollutant, and any act or
       omission of any Owner or occupant or of any other person. However, the
       foregoing will NOT relieve [FirstService] of liability for damage or injury
       resulting solely from [FirstService’s] gross negligence or willful misconduct. To
       the extent that such liability results solely from [FirstService’s] gross negligence
       or willful misconduct, [FirstService] shall indemnify and hold harmless the
       Association.

See Compl. at Ex. A, § 9 (emphasis added).

       FirstService’s entire argument points blame on others who may have been somehow

involved, under FirstService’s managerial authority, in the calamities that befell Jade Winds or

known about FirstService’s mismanagement. However, it ignores the fact that only FirstService

served as Jade Winds’ manager and only FirstService can be responsible for the mismanagement

that it perpetrated and which underlies the causes of action being pursued. That is the central fact

defeating FirstService’s repetition of its liability clause defense. Jade Winds seeks to recover only



                                                  7
              Case 17-01393-RAM           Doc 162      Filed 01/30/19     Page 8 of 21
                                                                              Adv. P. 17-01393-RAM


for damages arising out of FirstService’s mismanagement, for which FirstService is solely

responsible as the exclusive manager, something that § 9 of the Contract assigns it direct liability

if the result of gross negligence, willful misconduct, or a material breach. See Jade Winds’

response to Interrogatory 4 [ECF No. 81-4]. Thus, when FirstService drafted and executed the

Contract, it specifically contemplated being liable for acts or omissions of third parties that resulted

solely from FirstService’s gross negligence or willful misconduct in performing its duties as the

exclusive manager. These are exactly the damages for which Jade Winds intends to recover.

        Not only does the Contract plainly not preclude liability when third parties are merely

“involved” in actions where FirstService was grossly negligent or engaged in willful misconduct

in performing its duties, but it also provides that FirstService “indemnif[ies]” Jade Winds “[t]o the

extent that such liability results solely from [FirstService’s] gross negligence or willful

misconduct.” Therefore, even if (as FirstService contends) there exists involvement by Jade

Winds’ board of directors, the board of directors is “h[e]ld harmless” if the trier of fact determines

that liability resulted solely from FirstService’s gross negligence or willful misconduct, a question

not subject to determination at this juncture. Neither the terms of the Contract nor the evidentiary

record supports the conclusion as a matter of law that the presence of a board of directors reliant

on competent and honest performance by its property manager prevents FirstService from being

liable for its gross negligence, willful misconduct, or material breaches.

        FirstService attempts to rewrite the liability clause by asserting that it can only be liable if

it was “acting alone.” See Motion at 1. Of course, that is not the language that FirstService drafted

or to which the parties agreed.       Being the sole cause of injury arising or resulting from

mismanagement is far different from acting alone. At best, FirstService is presenting a contractual




                                                   8
             Case 17-01393-RAM          Doc 162      Filed 01/30/19    Page 9 of 21
                                                                           Adv. P. 17-01393-RAM


interpretation that is at variance from the written terms and without a scintilla of evidentiary

support. It is not ripe for determination on summary judgment.

       In the event that the Court deems the liability clause of the Contract to be ambiguous and

is amenable to equating sole cause with “acting alone,” the liability clause still must be construed

against FirstService as the drafter, thereby further eliminating the prospect of undisputed material

facts and rendering summary judgment inappropriate. See Fed. R. Civ. P. 56(a); see also Detroit

Diesel Corp. v. Atlantic Mut. Ins. Co., 18 So. 3d 618, 620 n. 1 (Fla. 4th DCA 2009) (“a contract

will be construed against the party who drafted the language”).

       Furthermore, controlling, settled law establishes that entry of summary judgment in these

circumstances is entirely premature because discovery into the subject issues has not been

completed. 1 See, e.g., Snook v. Trust Co. of Georgia Bank of Savannah, N.A., 859 F.2d 865, 870

(11th Cir. 1988) (“summary judgment may only be decided upon an adequate record”) (collecting

cases); Alabama Farm Bureau Mut. Casualty Co., Inc. v. American Fidelity Life Ins. Co., 606 F.2d

602, 609 (5th Cir. 1979) (“[s]ummary judgment should not, therefore, ordinarily be granted before

discovery has been completed”), 2 cert. denied, 449 U.S. 820 (1980); South Florida Tea Party, Inc.

v. Tea Party, 2010 WL 11610220 at *1-2 (S.D. Fla. May 12, 2010) (denying summary judgment

motion without prejudice so that the plaintiffs can obtain “necessary deposition testimony” to

enable the rebutting of a “claimed showing of the absence of a genuine issue of material fact”).

Discovery in this action is yet to be completed and no party has taken a single deposition.




1
  There was an agreement between the parties recognized by the Court that no depositions would
be conducted until after January 18, 2019 – four weeks after the summary judgment motion was
filed. See ECF No. 147 at ¶ 3.
2
 All Fifth Circuit decisions prior to October 1, 1981 are binding precedent in the Eleventh Circuit.
Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981).


                                                 9
             Case 17-01393-RAM          Doc 162        Filed 01/30/19   Page 10 of 21
                                                                            Adv. P. 17-01393-RAM


       Nevertheless, FirstService asks the Court to make factual determinations about what

responsibility FirstService should share in the problems at Jade Winds. For example, FirstService

argues without evidentiary support that summary judgment should be granted regarding

“bookkeeping issues” 3 because it only provided bookkeeping services for over “four months,” and

“it is unreasonable to believe what occurred in four months caused damage to Jade Winds.” See

Motion at 7. Setting aside that Jade Winds also intends to prove damages arising from outside of

FirstService’s contractual bookkeeping services, FirstService has failed to conduct any discovery

regarding the matter and instead asks this Court to rule summarily on what is yet to be discovered.

Its only reason purportedly justifying summary judgment on these grounds is because it baldly

concludes that it is “unreasonable” that Jade Winds seeks recovery for FirstService’s

mismanagement within that over four-month period; that alone establishes the insufficiency of the

request for summary judgment.

       Moreover, regarding each of FirstService’s argued “topics” supposedly supporting

summary judgment under the liability clause, there remains issues of material fact in dispute and

not having been subject to discovery, which renders them inappropriate for summary judgment.

See Responses to Statement of Facts at ¶¶ 39, 40, 41, 43, 44, 45 (regarding bookkeeping issues);

90 (regarding the parking system); 51, 52, 55, 56, 57, 58, 59, 60, 62, 64, 67, 70, 71, 72, 73, 74, 77,

83, 84 (regarding the 40-year recertification); and 95, 98, 99 (regarding board elections, document

amendments and unit owner fining).

       Accordingly, because Jade Winds seeks only to recover damages caused by and resulting

from FirstService’s sole mismanagement, because the Contract specifically contemplates and



3
 The Motion is also fatally flawed because of FirstService’s failure to identify adequately or with
any precision the “alternative” partial summary judgment that it seeks with regard to “the claims
and issues for which no genuine issue of material fact exists.” See Motion at 19.


                                                  10
             Case 17-01393-RAM           Doc 162        Filed 01/30/19    Page 11 of 21
                                                                              Adv. P. 17-01393-RAM


provides for its liability even where third-parties are involved, and because it is inappropriate for

this court to weigh disputed material facts or to rule before completion of discovery, summary

judgment should be denied.

       B. The independent tort doctrine is inapplicable because the Contract expressly
          authorizes tort recovery

       FirstService next contends, relying on Florida’s independent tort doctrine, that summary

judgment on Jade Winds’ tort claims is required because “[n]one of the tort claims identify any

duty independent of the Contract.” See Motion at 13. 4 Because the Contract explicitly provides

for relief from tortious conduct and authorizes tort claims, the independent tort doctrine is

inapplicable and summary judgment should be denied.

       The independent tort doctrine, like the economic loss rule, “is a judicially created doctrine

that sets forth the circumstances under which a tort action is prohibited if the only damages suffered

are economic losses.” Tiara Condo. Ass’n, Inc. v. Marsh & McLennan Companies, Inc., 110 So.

3d 399, 401 (Fla. 2013). This rule is designed “to prevent parties to a contract from circumventing

the allocation of losses set forth in the contract by bringing an action for economic loss in tort.”

Id. at 402. By its terms, that rule does not apply where a contract explicitly provides for

independent recovery for tortious conduct, as that would not circumvent the contractual allocation

of losses. Id. See also HTP, Ltd. v. Lineas Aereas Costarricenses, S.A., 685 So. 2d 1238, 1239

(Fla. 1996) (“[w]here a contract exists, a tort action will lie for either intentional or negligent acts

considered to be independent from acts that breached the contract”); Bradley Factor, Inc. v. United

States, 86 F. Supp.2d 1140, 1144 (M.D. Fla. 2000) (“[t]he fact that the compensatory damages

sought in [the contract and the tort] counts are the same has no bearing on the independence of the


4
 In actuality, neither Count III for breach of fiduciary duty nor Count IV for negligent retention
and supervision is dependent on contractual duties. See Compl. and § IV(C) below. FirstService’s
conclusory assertion does not meet its weighty summary judgment burden.


                                                   11
             Case 17-01393-RAM          Doc 162        Filed 01/30/19    Page 12 of 21
                                                                             Adv. P. 17-01393-RAM


[tort] claims”); see also Global Quest, LLC v. Horizon Yachts, Inc., 849 F.3d 1022, 1031 (11th

Cir. 2017) (a tort claim being independent of a contract claim is a “minimal requirement”)

(reversing summary judgment).

       As discussed above, the liability clause – § 9 of the Contract – expressly establishes that

FirstService is liable to Jade Winds where its damages are “caused solely by [FirstService’s] own

gross negligence or willful misconduct, or aris[e] solely out of a material breach by

[FirstService].” See Compl. at Ex. A, § 9 (emphasis added). The plain language of the Contract

drafted by FirstService shows that it was not both parties’ intent to disclaim torts for “gross

negligence or willful misconduct.” To the contrary, pursuant to the liability clause, Jade Winds is

specifically permitted to recover under tort theories based on gross negligence and willful

misconduct, not just for breach of contract. The comma separating “gross negligence or willful

misconduct” from “arising out of a material breach” is particularly instructive, as a comma is “used

to indicate a separation of ideas or elements within the structure of a sentence.” AMERICAN

HERITAGE COLLEGE DICTIONARY 279 (3d ed. 1997). The separate ideas in this action being that

Jade Winds may recover: (1) in tort theories based on “gross negligence or willful misconduct”

and (2) for a “material breach by [FirstService] of [the] Contract.” Therefore, because the Contract

specifically contemplates and provides for tort recovery independent of the Contract, the

independent tort doctrine does not apply. HTP, 685 So. 2d at 1239; Bradley Factor, 86 F. Supp.2d

at 1144. Indeed, in the language of Tiara Condo., the tort claims do not “circumvent[] the

allocation of losses set forth in the contract,” 110 So. 3d at 402, but conform to them.

       This interpretation is buttressed further by the additional language in that same section

providing that FirstService shall “not be reliev[ed] of liability for damage or injury resulting solely

from gross negligence or willful misconduct.” See Compl. at Ex. A, § 9. As well, interpreting the




                                                  12
            Case 17-01393-RAM           Doc 162       Filed 01/30/19   Page 13 of 21
                                                                           Adv. P. 17-01393-RAM


Contract in the manner FirstService requests would mean that Jade Winds intended to absolve

FirstService of all tortious conduct, even the gross negligence and willful misconduct expressly

excluded by the liability clause. Such an unsupported conclusion, contrary to the contractual terms

themselves, cannot be reached on this record.

       In support of its argument, FirstService string cites at pages 10 through 13 of the Motion a

litany of independent tort doctrine or economic loss rule cases that are entirely inapposite for this

Court’s consideration. None of the cases cited by FirstService contains express contractual

language that specifically provides for liability for tortious conduct in addition to contractual

breaches, as does the Contract here. See, e.g., Berkery v. Pratt, 390 F. App’x 904, 909 (11th Cir.

2010) (containing no provision providing for relief from tortious conduct); Capten Trading Ltd. v.

Banco Santander Int’l, 2018 WL 1558272 at *5 (S.D. Fla. Mar. 29, 2018) (same); Reagan Wireless

Corp. v. Apto Sols., Inc., 2018 WL 4901127 at *3 (S.D. Fla. Oct. 9, 2018) (same); Lewis v.

Guthartz, 428 So. 2d 222, 223 (Fla. 1982) (same); Behrman v. Allstate Ins. Co., 388 F. Supp.2d

1346, 1349 (S.D. Fla. 2005) (same regarding negligent hiring). FirstService contemplated and

agreed to tort liability outside of the contract, provided it was caused by or resulted from its own

gross negligence or willful misconduct. Its cited cases, therefore, garner it no support.

       The independent tort doctrine is designed to prevent parties from recovering outside of

what the parties originally bargained for contractually, Tiara Condo., 110 So. 3d at 402, not to

prohibit recovery for all tortious conduct, including tort liability specifically provided for in a

binding agreement. FirstService drafted the Contract to include liability for its “gross negligence

or willful misconduct.” It cannot now attempt to hide behind the independent tort doctrine to skirt

that liability. As such, summary judgment should be denied.




                                                 13
            Case 17-01393-RAM           Doc 162       Filed 01/30/19   Page 14 of 21
                                                                           Adv. P. 17-01393-RAM


       C. FirstService has statutorily imposed and common law express and implied
          fiduciary and other duties that it undertook as property manager

       FirstService also cites passively, within its independent tort argument, to cases granting

summary judgment where it claims that “the parties’ relationship is contractual like FirstService

and Jade Winds.” See Motion at 11. In doing so, FirstService essentially maintains, as a disputed

matter of fact and without reference to evidence, that it was never in a fiduciary relationship with

Jade Winds and owed no extra-contractual duties to it. Such a position disregards Florida statutory

law, which provides that:

       A ... community association management firm is deemed to act as agent on behalf
       of a community association as principal within the scope of authority authorized
       by a written contract or under this chapter. A community association manager and
       a community association management firm shall discharge duties performed on
       behalf of the association as authorized by this chapter loyally, skillfully, and
       diligently; dealing honestly and fairly; in good faith; with care and full disclosure
       to the community association; accounting for all funds; and not charging
       unreasonable or excessive fees.

Fla. Stat. § 468.4334 (emphasis added). Thus, as a community association manager, FirstService

has statutorily imposed fiduciary duties, the breach of which creates liability, regardless of any

contractual relationship.

       Beyond those statutory duties, the nature of the parties’ agent/principal relationship and

FirstService’s undertakings and common law supervisory obligations give rise to an express

fiduciary duty, and a breach of duty claim is not preempted by their contractual relationship. 5 See,

e.g., Capital Bank v. MVB, Inc., 644 So. 2d 515, 518 (Fla. 3d DCA 1994) (“[fiduciary duties]

expressly created by contract” are those “such as principal/agent”) (affirming breach of fiduciary

duty judgment even where there was a contractual relationship between the parties); Stone Invest



5
  It bears noting that the Contract does not purport to disclaim the existence of a fiduciary
relationship between FirstService and Jade Winds. Only employment, partnership and joint
venture relationships are disclaimed. See Compl. at Ex. A, § 10.7.


                                                 14
             Case 17-01393-RAM          Doc 162        Filed 01/30/19    Page 15 of 21
                                                                             Adv. P. 17-01393-RAM


Dakota LLC v. De Bastos, 2015 WL 6997979 at *3 (S.D. Fla. Nov. 12, 2015) (breach of fiduciary

duty claim is viable “even if there is an underlying oral or written contract”) (citation omitted); see

also Tiara Condo., 110 So. 3d at 407 (rejecting summary judgment on breach of fiduciary duty

claim and holding that “the economic loss rule applies only in the products liability context”). 6

Proceeding further, the Florida Supreme Court “characterize[s] a fiduciary relationship in the

following manner”:

       The relation and duties involved need not be legal; they may be moral, social,
       domestic or personal. If a relation of trust and confidence exists between the parties
       (that is to say, where confidence is reposed by one party and a trust accepted
       by the other, or where confidence has been acquired and abused), that is
       sufficient as a predicate for relief. The origin of the confidence is immaterial.

Doe v. Evans, 814 So. 2d 370, 374 (Fla. 2002) (emphasis supplied) (citation omitted).

       A fiduciary relationship may be implied by law, as is the case here, and such relationships

are “premised upon the specific factual situation surrounding the transaction and the relationship

of the parties.” Id., quoting MVB, 644 So. 2d at 518. In summary, “a fiduciary relationship exists

between two persons when one of them is under a duty to act for or to give advice for the benefit

of another upon matters within the scope of that relation.” Id. (citation and internal alterations

omitted). This is a fiduciary relationship that exists outside of and beyond the contract and, even

under FirstService’s authorities (see Motion at 10-12), 7 precludes application of the independent



6
  On remand in Tiara Condo., the Southern District of Florida denied summary judgment against
breach of fiduciary duty and negligence claims, rejecting the applicability of an independent tort
doctrine argument and holding that the tort claims were “based on extra-contractual duties of care”
that are recognized in the common law. Tiara Condo. Ass’n, Inc. v. Marsh, USA, Inc., 991 F.
Supp.2d 1271, 1279-80 (S.D. Fla. 2014). The same reasoning applies here.
7
  The Motion miscites Greenacre Props., Inc. v. Rao, 933 So. 2d 19, 26 (Fla. 2d DCA 2006), for
the proposition that a property manager performing under a contract owes no fiduciary duties. In
fact, Greenacre merely reversed a judgment where breach of fiduciary duty had never been pled.
Id. Recognizing the limited scope of Greenacre is San Pedro v. Claridges Condo., Inc., 125 So.
3d 269, 270-71 (Fla. 4th DCA 2013), which distinguished Greenacre and permitted a negligence


                                                  15
              Case 17-01393-RAM          Doc 162        Filed 01/30/19    Page 16 of 21
                                                                              Adv. P. 17-01393-RAM


tort doctrine to the breach of fiduciary duty claim. See, e.g., Goldberg for Jay Peak, Inc. v.

Raymond James Fin., Inc., 2017 WL 7791564 at *8 (S.D. Fla. March 27, 2017) (relying on Tiara

Condo. in holding that the intentional tort doctrine does not bar breach of fiduciary duty claims

outside of products liability); Bornstein v. Marcus, 169 So. 3d 1239, 1244 (Fla. 4th DCA 2015)

(error to reject breach of fiduciary duty claim under the economic loss rule in cases not involving

products liability). 8

        As the “exclusive manager” of Jade Winds, FirstService was given immense control over

Jade Winds’ day-to-day operations that permitted it to: (i) “employ and supervise such persons as

needed … to properly maintain and operate the Community” (see Compl. Ex. A at § 3.1); (ii)

“[c]ause those portions of the Common Areas … to be maintained and repaired” (id. at § 3.2); (iii)

“advise [Jade Winds] of the need to comply with all pertinent laws, statutes, ordinances and rules”

(id. at § 3.3); (iv) “solicit, analyze and negotiate contracts on behalf of [Jade Winds]” (id. at § 3.4);

(v) “[r]etain and engage … attorneys, accountants … and other experts and professionals” (id. at

§ 3.6); and (vi) “[p]rovide the day-to-day bookkeeping services,” including the responsibility to



claim against a property manager to proceed notwithstanding the existence of a contractual
relationship.
8
  The independent tort doctrine does not bar the negligent retention and supervision claim either
because that claim is not dependent on a contractual breach but, instead, on a failure by Jade
Winds’ managerial agent to supervise the employee that it placed and maintained at Jade Winds.
This “common law” right to recover damages for “[t]he negligent retention or supervision of an
incompetent, dangerous agent or servant ... has long been recognized as a basis for tort liability in
Florida.” Storm v. Town of Ponce Inlet, 866 So. 2d 713, 717 (Fla. 5th DCA 2004), citing Mallory
v. O’Neil, 69 So. 2d 313 (Fla. 1954), Restatement (Second) of Torts § 317, and Restatement
(Second) Agency §§ 219, 213. Even still, the four negligent retention and supervision cases cited
by FirstService (see Motion at 12-13) rely on the economic loss rule and precede Tiara Condo.,
rendering them of questionable continuing validity. See, e.g., F.D.I.C. v. Group One Mortgage,
Inc., 2013 WL 2035150 at *5 (S.D. Fla. May 14, 2013) (“the Court rejects Defendants’ contention
that the claim for negligent supervision is barred,” citing Tiara Condo.). Regardless, because Jade
Winds’ negligent retention and supervision claim is supported by common law, extra-contractual
duties, the independent tort doctrine is inapplicable.


                                                   16
            Case 17-01393-RAM           Doc 162       Filed 01/30/19   Page 17 of 21
                                                                           Adv. P. 17-01393-RAM


“[k]eep all records of and perform all services in connection with the payment of bills,” “approve”

and “cause to be paid” “all bills received by [Jade Winds],” and “[m]aintain … [Jade Winds’]

financial record books, accounts and other financial related records” (id. at Ex. C, § 3.12). That is

evidence of a fiduciary relationship because, as recognized by the Florida Legislature and evinced

by the common law principles underlying the nature of the parties’ agent/principal relationship,

FirstService was under a direct obligation to act for and to give advice to Jade Winds for Jade

Winds’ own benefit. Summary judgment is not available on these facts.

           D. Jade Winds’ damages involve disputed issues of material fact that have yet to
              undergo appropriate discovery, thus precluding summary judgment

       In arguing that the Court should grant summary judgment on damages, FirstService

contends that the “undisputed material facts” authorize summary judgment on all categories of

damages (see Motion at 2), while at the same time making an argument based solely on disputed,

material factual issues largely not yet subject to discovery. Fact discovery in this action concludes

on April 22, 2019, expert witness reports are not due until May 7, 2019, and expert discovery must

be completed by May 28, 2019 [ECF No. 144]. No depositions have been taken in this action and

FirstService has more than 20 outstanding subpoenas issued to Jade Winds’ residents alone.

Nevertheless, FirstService asks the Court to grant summary judgment at this stage in the litigation,

asserting primarily that if this Court weighs the evidence, it will find that there is insufficient

evidence to prove Jade Winds’ damages. Because this Court is not permitted to weigh disputed

issues of material fact when ruling on a motion for summary judgment, and because the Motion is

entirely premature, summary judgment should be denied. Moore, 633 F. App’x at 930.

       Controlling law instructs that “summary judgment may only be decided upon an adequate

record,” Snook, 859 F.2d at 870, and that it should not be granted “before discovery has been

completed.” Alabama Farm Bureau, 606 F.2d at 609. “If the documents or other discovery sought



                                                 17
             Case 17-01393-RAM           Doc 162        Filed 01/30/19    Page 18 of 21
                                                                              Adv. P. 17-01393-RAM


would be relevant to the issues presented by the motion for summary judgment, the opposing party

should be allowed the opportunity to utilize the discovery process to gain access to the requested

materials.” Snook, 859 F.2d at 870. That is because the nonmoving party must be afforded “the

opportunity to discover all information pertinent to his opposition” to the motion for summary

judgment. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 n.5 (1986).

        FirstService asks that this Court rule on summary judgment on nine specific line items of

damages related to: (1) Chapter 11 costs (see Motion at 14); (2) the parking system (id. at 14-15);

(3) lost foreclosed lease unit revenue (id. at 15); (4) the 40-year recertification failure (id.); (5)

increased bank loan costs (id.); (6) fees paid to FirstService (id. at 16); 9 (7) the Miriam Joel dispute

(id.); (8) administrative fines (id. at 16-17); and (9) punitive damages (id. at 17-18). It argues only

that if this Court weighs the evidence before discovery has been completed, it would find that

FirstService is not liable, relying on no damages analysis itself. The argument is simply premature.

See Celotex Corp. v. Catrett, 477 U.S. 317, 326 (1986) (summary judgment should be denied if

there has been inadequate time for discovery); Evans v. Technologies Applications & Serv. Co.,

80 F.3d 954, 961 (4th Cir. 1996) (same); Abrams v. Ciba Specialty Chems. Corp., 663 F. Supp.2d

1243, 1246 (S.D. Ala. 2009) (“There has been no discovery as to the damages incurred by non-

test plaintiffs. Accordingly, any motion for summary judgment as to the sufficiency of non-test

plaintiffs’ evidence of damages is premature.”); S.W.B. New England, Inc. v. R.A.B. Food Gr.,

LLC, 2007 WL 1753067 at *2 (S.D.N.Y. June 13, 2007) (The “plaintiff argues principally that




9
 FirstService also argues that, under Florida law, “disgorgement of profits earned by or payment
made to a defendant is not a remedy for a breach of contract.” Id., citing Proudfoot Consulting
Co. v. Gordon, 576 F.3d 1223, 1245 (11th Cir. 2009). Because this is not an action for
disgorgement of any profits (as in, i.e., actions for a breach of a covenant not to compete such as
Proudfoot, or in a patent dispute), Jade Winds finds no reason to respond to this argument.


                                                   18
             Case 17-01393-RAM           Doc 162        Filed 01/30/19    Page 19 of 21
                                                                              Adv. P. 17-01393-RAM


summary judgment [on damages] is premature at this stage of the litigation, since it has not yet

had a chance to conduct discovery. The Court agrees.”).

        Moreover, Jade Winds disputes an abundance of facts related to each of these line items,

but given the status of discovery, has not yet been able through the course of discovery to obtain

information necessary to prove all allegations. See Response to Statement of Facts at ¶¶ 24, 27

(regarding the Chapter 11 costs); 90 (regarding the parking system); 51, 52, 55, 56, 57, 58, 59, 60,

62, 64, 67, 70, 71, 72, 73, 74, 77, 83, 84 (regarding the 40-year recertification); 44, 98, 99

(regarding the levied fines and the fining committee). Based on the foregoing, the Court is not

permitted under Rule 56 to weigh material facts in dispute to adjudicate this action as a matter of

law.

        FirstService will have every opportunity subsequent to the expert report deadline to review

all of Jade Winds’ claimed damages, line-by-line, to challenge them, to have an expert rebut them,

and appropriately challenge damages by way of summary judgment at that point in the litigation.

In addition, FirstService will also have every opportunity to depose fact and expert witnesses in

this action regarding damages and to obtain the benefit of all documents relevant to damages

through the proper course of discovery. At this time, however, summary judgment on damages

must be denied.

 V.     Conclusion

        None of the grounds for summary judgment raised in the Motion – 1) a contract

interpretation argument without evidentiary support and contrary to the properly construed

provisions; 2) an independent tort doctrine analysis at odds with the agreement struck by the

parties, the nature of their relationship, and the duties imposed by that relationship; and 3) an attack

on damages exclusively reliant on the fact that damages discovery has not been conducted yet –




                                                   19
            Case 17-01393-RAM       Doc 162      Filed 01/30/19   Page 20 of 21
                                                                      Adv. P. 17-01393-RAM


withstands scrutiny. For whatever litigation strategy reason, FirstService chose to bring a

premature summary judgment motion not appropriate for consideration at this time. For the

reasons discussed above, FirstService’s Motion for Summary Judgment should be denied in its

entirety.

                                                  Respectfully submitted,

                                                  COFFEY BURLINGTON, P.L.
                                                  2601 South Bayshore Drive, Penthouse
                                                  Miami, Florida 33133
                                                  Tel: 305-858-2900
                                                  Fax: 305-858-5261

                                                  By: /s/ Daniel F. Blonsky
                                                     Kendall B. Coffey, Esq.
                                                     Florida Bar No. 259861
                                                     kcoffey@coffeyburlington.com
                                                     Daniel F. Blonsky, Esq.
                                                     Florida Bar No. 972169
                                                     dblonsky@coffeyburlington.com
                                                     Justin E. King, Esq.
                                                     Florida Bar No. 121408
                                                     jking@coffeyburlington.com
                                                     groque@coffeyburlington.com
                                                     yvb@coffeyburlington.com
                                                     service@coffeyburlington.com

                                                         and

                                                  SHRAIBERG, LANDAU & PAGE, P.A.
                                                  2835 NW Executive Center Drive, #300
                                                  Boca Raton, Florida 33431
                                                  Tel: 561-443-0800
                                                  Fax: 561-998-0047

                                                  By:/s/ Eric Pendergraft
                                                          Eric Pendergraft
                                                          Florida Bar No. 91927
                                                          ependergraft@slp.law

                                                  Attorneys for Jade Winds Association




                                            20
             Case 17-01393-RAM          Doc 162        Filed 01/30/19   Page 21 of 21
                                                                            Adv. P. 17-01393-RAM


                                ATTORNEY CERTIFICATION

       I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court

for the Southern District of Florida and I am in compliance with the additional qualifications to

practice in this Court set forth in Local Rule 2090-1(A).



                                 CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished via

Notice of Electronic Mail through the Case Management/Electronic Case Filing to those parties

registered to receive electronic notices of filing in this case on this the 30th day of January 2019.



                                                        By: /s/ Daniel F. Blonsky
                                                                Daniel F. Blonsky


                                         SERVICE LIST

 Kristopher E. Pearson
 Stearns Weaver Miller Weissler
 Alhadeff & Sitterson, P.A.
 Museum Tower, Suite 2200
 150 West Flagler Street
 Miami, FL 33130
 Phone: (305) 789-3200
 Fax: (305) 789-2688
 kpearson@stearnsweaver.com




                                                  21
